[Cite as State ex rel. Chatfield v. Gammill, 132 Ohio St.3d 36, 2012-Ohio-1862.]




 THE STATE EX REL. CHATFIELD, APPELLANT, v. GAMMILL, CHIEF, APPELLEE.
                      [Cite as State ex rel. Chatfield v. Gammill,
                         132 Ohio St.3d 36, 2012-Ohio-1862.]
Court of appeals’ judgment denying request for writ of mandamus affirmed.
        (No. 2011-1843—Submitted April 24, 2012—Decided May 1, 2012.)
      APPEAL from the Court of Appeals for Franklin County, No. 11AP-119,
                                     2011-Ohio-4596.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying the request
of appellant, inmate James L. Chatfield, for a writ of mandamus to compel
appellee, Stephen Gammill, chief of police of the city of Columbus, Ohio, to
provide him with access to any records relating to the theft and impoundment of a
white Ford Explorer allegedly being driven by Christopher Carter in November
2007.
        {¶ 2} Chatfield obtained the required judicial finding pursuant to R.C.
149.43(B)(8) from the Perry County Court of Common Pleas that the requested
information was necessary to support what appeared to be a justiciable claim. In
a subsequent entry, the common pleas court specified that the Columbus Division
of Police shall provide “any and all” of the requested records. See State ex rel.
Chatfield v. Flautt, 131 Ohio St.3d 383, 2012-Ohio-1294, 965 N.E.2d 304.
        {¶ 3} Thereafter, the Columbus Division of Police responded to the
request by indicating that it did not have any records regarding the specified
incident.    The officer responding to Chatfield’s request opined that records
regarding the incident did not exist because neither Chatfield nor Carter had been
arrested by Columbus police. The police have “ ‘no duty to create or provide
                            SUPREME COURT OF OHIO




access to nonexistent records.’ ” State ex rel. Striker v. Smith, 129 Ohio St.3d
168, 2011-Ohio-2878, 950 N.E.2d 952, ¶ 25, quoting State ex rel. Lanham v.
Smith, 112 Ohio St.3d 527, 2007-Ohio-609, 861 N.E.2d 530, ¶ 15. None of
Chatfield’s assertions on appeal alter this dispositive fact, and because the police
chief submitted an uncontroverted affidavit exhibiting that the police did not have
the requested records and Chatfield failed to set forth specific facts showing the
existence of a genuine triable issue, summary judgment in favor of the police
chief was appropriate. See State ex rel. Trafalgar Corp. v. Miami Cty. Bd. of
Commrs., 104 Ohio St.3d 350, 2004-Ohio-6406, 819 N.E.2d 1040, ¶ 27.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       James L. Chatfield, pro se.
       Richard C. Pfeiffer Jr., Columbus City Attorney, and Glenn B. Redick,
Chief Litigation Attorney, for appellee.
                            ______________________




                                           2